The prior Office Action is being vacated. 
The only changes in this Office Action are that the objection to claim 4 (Page 2 of the prior Office Action) and the section entitled “Allowable Subject Matter” (Page 27 of the prior Office Action) are removed. 
The PTO-326 attached with this Office Action also reflects that there is no objection to claim 4. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-30 are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/26/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4-16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 (line 2) recites the limitation "high strength" which is a relative term and renders the claim indefinite.  The term "high strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are no parameters regarding “strength” or “high strength,” for example in terms of tensile strength or breaking strength, or any ranges for such parameters which are considered “high.” 
Claims 2 and 4-16 are included for not correcting the defects of the claim from which they depend.
Claim 26 recites the limitation "the bundle" in line 2. Claim 26 is dependent on claim 25. However, claim 25 does not recite a “bundle.”  There is insufficient antecedent basis for this limitation in the claim.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247).
Instant claim 1 is drawn to an implantable biopolymer scaffold for supporting repair of a soft tissue comprising a plurality of high strength extruded collagen fibers; wherein the fibers have sub-fibers; and wherein the sub-fibers are cross-linked with glyoxal. 
Lauritzen et al. disclose medical implants including collagen films, threads, tubes, scaffolds, etc. (Abstract, claims 1-64). FIG. 3D depicts a method of forming a collagen product using an intermediate collagen product which is processed into a strand, including extruding the intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread ([0022], [0094]-[0095]). The collagen strand may have a multi-filament structure as depicted in FIGS. 3E-G, and may be prepared by wet extruding through a spinneret resulting a multitude of collagen product fibers being assembled in a linear agglomeration while being cross-linked, precipitated, and dewatered ([0096], claims 1 and 10-12). Cross-linking agents may include dialdehydes such as glutaraldehyde ([0121]). Glyoxal pyruvic aldehyde is disclosed ([0121]). 
Lauritzen et al. do not expressly disclose an embodiment of an extruded collagen fiber wherein the sub-fibers are cross-linked with glyoxal. 
Fathima et al. disclose the interaction of aldehydes with collagen, including the stabilization of type I rat tail tendon (RTT) collagen by various aldehydes, including the nd paragraph, and Sections 2.1 and 2.2). Table 1 shows the hydrothermal shrinkage temperatures of aldehydes including glyoxal (Page 243). Table 2 shows that the enthalpy of the endotherm peaks increased for the aldehydes-treated collagen (Page 243). Fathima et al. disclose that dialdehydes like glyoxal can act as good cross-linking agents for collagen (Page 246, left hand column, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare medical implants including collagen scaffolds, and an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as taught by Lauritzen et al., substitute the glutaraldehyde with glyoxal which increases the heat stability and enzymatic stability of collagen, as taught by Fathima et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the simple substitution of one known element (the dialdehyde glyoxal) for another (the dialdehyde glutaraldehyde) to obtain predictable results is obvious. Please see MPEP 2141. Moreover, Fathima et al. disclose that both the dialdehydes, glutaraldehyde and glyoxal, act as good cross-linking agents for collagen (Page 246, left hand column, 1st 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1 and 17, the limitations of the implantable biopolymer scaffold would have been obvious over the medical implants including collagen scaffolds (Abstract, [0008], [0010], claims 24, 79, and 80), repair matrices and scaffolds ([0088]) for soft tissue repair ([0097], [0103], [0132], and [0159]), as taught by Lauritzen et al. The limitations of a plurality of high strength extruded collagen fibers would have been obvious over the extruded collagen thread, as taught by Lauritzen et al. (FIG. 3D, [0022], [0094]-[0095]). The limitations of the sub-fibers cross-linked with glyoxal would have been obvious over the cross-linking of the collagen thread (FIG. 3D, [0022], [0094]-[0095]) and the dialdehyde cross-linking agents ([0121]), as taught by Lauritzen et al. in view of the dialdehydes, glutaraldehyde and glyoxal, which act as good cross-linking agents for collagen (Page 246, left hand column, 1st paragraph), and increase the heat stability and enzymatic stability of collagen (Abstract), as taught by Fathima et al. 
Regarding instant claim 2, the limitation of the high strength extruded collagen fibers exhibiting an ordered, longitudinally oriented structure would have been obvious 
Regarding instant claims 3 and 17, the limitations of the ultimate tensile strength of the extruded collagen between about 1 MPa to about 1,700 MPa (instant claim 3), and between about 1 MPa to about 800 MPa (instant claim 17), would have been obvious over the ultimate tensile strength of the collagen product scaffold, which ranges from 1.496 MPa to 5.951 MPa, as taught by Lauritzen et al. ([0142] and Table 1). The limitation of the modulus of elasticity of the extruded collagen between about 10 MPa to about 20,000 MPa would have been obvious over the resulting collagen product scaffold which has a higher degree of elasticity compared to the bovine sponge, which allows the scaffold to generally return to its original shape when manipulated, as taught by Lauritzen et al. ([0134]). 
Regarding instant claims 3 and 17, the limitations of the ultimate tensile strength of the extruded collagen between about 1 MPa to about 1,700 MPa (instant claim 3), and between about 1 MPa to about 800 MPa (instant claim 17), would have been obvious over the ultimate tensile strength of the collagen product scaffold, which ranges from 1.496 MPa to 5.951 MPa, as taught by Lauritzen et al. ([0142] and Table 1).
Regarding instant claim 5, the limitation of type I collagen would have been obvious over the type I collagen ([0050], claim 32), as taught by Lauritzen et al. and by Fathima et al. (Abstract).
Regarding instant claim 6, the limitation of recombinant collagen would have been obvious over the recombinant collagen ([0154]), as taught by Lauritzen et al. 

Regarding instant claim 8, the limitation of the high strength extrude collagen fibers further comprising one or more bio-acceptable polymers would have been obvious over the additional collagen types ([0154]), and bio-active polymers such as poly-lactide ([0150]), as taught by Lauritzen et al. 
Regarding instant claim 9, the limitation of the high strength extrude collagen fibers associated in a form factor that is bundled, braided, interwoven, or twisted would have been obvious over the weaving, knitting or braiding the collagen thread ([0022], [0094]-[0095], FIGS. 3E-G), the fiber bundle ([0117]), the twisted strand ([0096]), as taught by Lauritzen et al. 
Regarding instant claims 10 and 11, the limitations of the bundle comprising between 2 fibers and about 10,000 high strength extruded collagen fibers (instant claim 10) and between 2 and about 150 high strength extruded collagen fibers (instant claim 11) would have been obvious over the multi-filament structure and the multitude of collagen product fibers being assembled in a linear agglomeration ([0096]), as taught by Lauritzen et al. 
Regarding instant claim 12, the limitation of a suture would have been obvious over the suture ([0096], [0097], [0156]), as taught by Lauritzen et al. 

Regarding instant claim 24, the limitation of the scaffold comprising a plurality of layers would have been obvious over the layers of collagen product ([0092]), as taught by Lauritzen et al. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247), as applied to claims 1-3, 5-12, 17, and 23-24 above, and further in view of Ethicon, Inc. (GB 1,058,472 – “Ethicon” hereafter).
Instant claim 13 is drawn to the implantable biopolymer scaffold of claim 12, wherein the form factor is a suture; wherein the suture is resorbable; and wherein the suture exhibits cellular infiltration after implantation in a subject.
Although Lauritzen et al. teach sutures, they do not expressly teach that the sutures are resorbable. 
Ethicon discloses chemically treating collagen filaments and strands for surgical uses such as suturing and ligaturing (Page 1, lines 9-14). Ethicon discloses a monofilament is a single thread of oriented collagen fibrils as extruded through a single orifice in a spinnerette; and a strand is a group of filaments that have been united to form a unitary structure (Page 1, lines 29-35). The extruded chemically treated absorbable collagen suture retains sufficient tensile strength under the conditions of use inter alia, an aldehyde (Page 2, lines 8-15). The aldehydes include glyoxal (Page 2, lines 51-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare medical implants including collagen scaffolds and sutures, and an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as taught by Lauritzen et al., substitute the glutaraldehyde with glyoxal which increases the heat stability and enzymatic stability of collagen, as taught by Fathima et al., in view of the absorbable collagen suture which retains sufficient tensile strength under the conditions of use to accomplish its purpose and be absorbed in the body after the wound has healed when the suture is no longer necessary, as taught by Ethicon, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the all the references are drawn to implantable extruded collagen fibers, and it is obvious to combine prior art elements according to known methods to yield predictable results. et al. since Ethicon discloses the same.
Regarding instant claim 13, the limitation of the suture which is resorbable would have been obvious over the collagen sutures which are absorbed in the body after the wound has healed and the suture is no longer necessary (Page 1, lines 79-85), as taught by Ethicon. The limitation of the suture exhibiting cellular infiltration after implantation in a subject is a future intended use of the implantable biopolymer scaffold. Moreover, the same implantable biopolymer scaffold is taught by the prior art references, and the cellular infiltration after implantation would have been an obvious and expected outcome. 
Regarding instant claim 14, the limitation of the suture comprising about 2 to 12 high strength extruded collagen fibers would have been obvious over the collagen sutures which are absorbed in the body after the wound has healed and the suture is no longer necessary (Page 1, lines 79-85), as taught by Ethicon, and by the multi-filament structure and the multitude of collagen product fibers being assembled in a linear agglomeration ([0096]), as taught by Lauritzen et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247) and Ethicon, Inc. (GB 1,058,472 – “Ethicon” hereafter), as applied to claims 1-3, 5-12, 17, and 23-24 above, further in view of Ethicon, Inc. (GB 1,103,715 – “Ethicon 2” hereafter).

The teachings of Lauritzen et al., Fathima et al., and Ethicon are discussed above.
 Lauritzen et al., Fathima et al., and Ethicon do not expressly teach that the sutures are coated. 
Ethicon 2 discloses an extruded collagen suture which has a surface coating of dried dehydrated castor oil, wherein the finished suture is smoother, ties down better and has improved fray characteristics and knot strength (Page 1, lines 51-57, Page 2, lines 77-80, and claims 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare medical implants including collagen scaffolds and sutures, and an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as taught by Lauritzen et al., substitute the glutaraldehyde with glyoxal which increases the heat stability and enzymatic stability of collagen, as taught by Fathima et al., in view of the absorbable collagen suture which retains sufficient tensile strength under the conditions of use to accomplish its purpose and be absorbed in the body after the wound has healed when the suture is no longer necessary, as taught by Ethicon, and the extruded collagen suture which has a surface coating of dried dehydrated castor oil, wherein the finished suture is smoother, ties 
One of ordinary skill in the art would have been motivated to do this because the all the references are drawn to implantable extruded collagen fibers, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in producing a smoother suture, which ties down better and has improved fray characteristics and knot strength based on the teaching of Ethicon 2 (Page 1, lines 51-57).
Regarding instant claim 15, the limitation of the suture which is coated would have been obvious over the extruded collagen suture which has a surface coating of dried dehydrated castor oil, wherein the finished suture is smoother, ties down better and has improved fray characteristics and knot strength, as taught by Ethicon 2 (Page 1, lines 51-57, Page 2, lines 77-80, and claims 1-2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247), as applied to claims 1-3, 5-12, 17, and 23-24 above, and further in view of Zheng (US 2010/0233233 A1 – “Zheng ‘233” hereafter).
Instant claim 16 is drawn to the implantable biopolymer scaffold of claim 1, further comprising adhered tenocytes; wherein the tenocytes retain at least about 75 % 
The teachings of Lauritzen et al. and Fathima et al. are discussed above.
Lauritzen et al. and Fathima et al. do not expressly disclose that the implantable biopolymer scaffold further comprises adhered tenocytes.
Zheng ‘233 discloses tenocyte containing bioscaffolds (Abstract and claims 1-20). The bioscaffold is comprised of porcine-derived type I/III collagen ([0084]). Zheng ‘233 discloses seeding the bioscaffold with the tenocyte cells ([0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as taught by Lauritzen et al., substitute the glutaraldehyde with glyoxal which increases the heat stability and enzymatic stability of collagen, as taught by Fathima et al., in view of seeding a collagen bioscaffold with tenocytes, as taught by Zheng ‘233, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, Zheng ‘233 discloses that the positive rates of tenocytes seeded bioscaffolds were significantly higher than those without tenocytes 
Regarding instant claim 16, the limitations of the implantable biopolymer scaffold further comprising adhered tenocytes, the retention of at least about 75% cell viability and at least about 95% cell survival after about seven days incubation under conventional mammalian cell culture conditions of temperature, pH, and humidity, would have been obvious over the collagen bioscaffold seeded with tenocyte cells ([0084]-[0085]), as taught by Zheng ‘233 unless there is evidence of criticality or unexpected results. 

Claims 18-19 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247), as applied to claims 1-3, 5-12, 17, and 23-24 above, and further in view of Zheng (US 2010/0233233 A1 – “Zheng ‘233” hereafter) and Shimuzu et al. (US 5,679,372).
Instant claim 18 is drawn to the implantable biopolymer scaffold of claim 16, wherein the high strength extruded collagen fibers have one or more of the following characteristics:
an ultimate tensile strength of between about 20 MPa to about 170 MP a;
a modulus of elasticity of between about 200 MPa to about 3,500 MPa;
an average fiber diameter between about 16 μm and about 30 μm after soaking for about 1 hour in phosphate-buffered saline solution.
et al., Fathima et al., and Zheng ‘233 are discussed above. 
Lauritzen et al., Fathima et al., and Zheng ‘233 do not expressly teach the characteristics listed in instant claim 18. 
Shimuzu et al. disclose a topical hemostat comprising fibers entangled with each other and made of atelocollagen, wherein each of the fibers has a diameter of 10 to 70 µm (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as taught by Lauritzen et al., substitute the glutaraldehyde with glyoxal which increases the heat stability and enzymatic stability of collagen, as taught by Fathima et al., in view of seeding a collagen bioscaffold with tenocytes, as taught by Zheng ‘233, and the collagen fibers which have a diameter of 10 to 70 µm, as taught by Shimuzu et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in preparing the collagen fibers of Lauritzen et al. which have a diameter of 10 to 70 µm, as taught by Shimuzu et al., since Shimuzu et al. 
Regarding instant claims 18 and 25, the limitations of an average fiber diameter between about 16 μm and about 30 μm after soaking for about 1 hour in phosphate-buffered saline solution (instant claim 18) and an average fiber diameter between about 16 µm and less than about 200 µm after drying (instant claim 25) would have been obvious over the fibers which have an overlapping diameter of 10 to 70 µm (claim 1), as taught by Shimuzu et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 19, the limitation of the strain at break of between about 4 percent and about 12 percent elongation would have been obvious over the higher degree of elasticity compared to the bovine sponge, which allows the scaffold to generally return to its original shape when manipulated, as taught by Lauritzen et al. ([0134]). The recited limitations would have been obvious variants over the prior art unless there is evidence of criticality or unexpected results. 
Regarding instant claim 26, the limitation of the high strength extrude collagen fibers in the bundle which are twisted would have been obvious over the fiber bundle ([0117]), the twisted strand ([0096]), as taught by Lauritzen et al. 
Regarding instant claim 27, the limitation of recombinant collagen would have been obvious over the recombinant collagen ([0154]), as taught by Lauritzen et al. 
Regarding instant claim 28, the limitations of the implantable biopolymer scaffold further comprising adhered tenocytes, the retention of at least about 75% cell viability 
Regarding instant claim 29, the limitation of between 2 fibers and about 10,000 high strength biopolymer fibers  would have been obvious over the multi-filament structure and the multitude of collagen product fibers being assembled in a linear agglomeration ([0096]), as taught by Lauritzen et al. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247), as applied to claims 1-3, 5-12, 17, and 23-24 above, and further in view of Zheng (US 2010/0233233 A1 – “Zheng ‘233” hereafter) and Zheng (US 2014/0288271 A1).
Instant claim 20 is drawn to the implantable biopolymer scaffold of claim 16, wherein the high strength extruded collagen fibers maintain a strength greater than about 60 MPa after 6 months in DBPS as room temperature. 
The teachings of Lauritzen et al., Fathima et al., and Zheng ‘233 are discussed above. 
Lauritzen et al., Fathima et al., and Zheng ‘233 do not expressly teach that the high strength extruded collagen fibers maintain a strength greater than about 60 MPa after 6 months in DBPS as room temperature. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as taught by Lauritzen et al., substitute the glutaraldehyde with glyoxal which increases the heat stability and enzymatic stability of collagen, as taught by Fathima et al., in view of seeding a collagen bioscaffold with tenocytes, as taught by Zheng ‘233, and the collagen fibers having a modulus of greater than 300 MPa, as taught by Zheng, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would also have had a reasonable expectation of success in preparing the collagen fibers of Lauritzen et al. which have the modulus of greater than 300 MPa, as taught by Zheng since Zheng also discloses advantageous properties of their collagen fibers including “a) pores that interconnect in such a way as to favour tissue integration and vascularisation; b) biodegradability and/or bioresorbability so that normal tissue ultimately replaces the 
Regarding instant claim 20, the limitation of the high strength extruded collagen fibers maintaining a strength greater than about 60 MPa after 6 months in DBPS as room temperature would have been obvious over the ultimate tensile strength of the collagen product scaffold, which ranges from 1.496 MPa to 5.951 MPa, as taught by Lauritzen et al. ([0142] and Table 1), and by the modulus of greater than 300 MPa, as taught by Zheng ([0085]-[0087]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247), as applied to 1-3, 5-12, 17, and 23-24 above, and further in view of Mackay (US 2012/0271416 A1).
Instant claim 21 is drawn to the implantable biopolymer scaffold of claim 12, wherein the form factor is an internal brace. 
The teachings of Lauritzen et al. and Fathima et al. are discussed above. 
Lauritzen et al. and Fathima et al. do not expressly teach that the form factor is an internal brace. 
Mackay discloses an internal brace for tissue repairs and reinforcements containing a collagen tape or a suture wherein the reinforcement construct may be used as a suture repair alone to replace the ligament or tendon, or in conjunction with other traditional soft tissue repair procedures (Abstract and claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an extruded, multi-filament collagen 
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to implantable biopolymer scaffolds comprising collagen fibers, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would also have had a reasonable expectation of success in using the collagen fibers of Lauritzen et al. in the internal brace construct of Mackay because Mackay teaches several benefits to accelerate rehabilitation for ligament injuries ([0051] – [0066]). 
Regarding instant claims 21-22, the limitations of the internal brace (instant claim 21) and the soft tissue comprising a ligament or a tendon (instant claim 22) would have been obvious over the internal brace for tissue repairs and reinforcements containing a collagen tape or a suture wherein the reinforcement construct may be used as a suture repair alone to replace the ligament or tendon, or in conjunction with other traditional soft tissue repair procedures (Abstract and claim 1). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen et al. (US 2008/0260794 A1) in view of Fathima et al. (International Journal of Biological Macromolecules 34 (2004) 241-247), as applied to claims 1-3, 5-12, 17, and 23-24 above, and further in view of Zheng (US 2010/0233233 A1 – “Zheng ‘233” hereafter), Shimuzu et al. (US 5,679,372), and Zheng (US 2014/0288271 A1).
Instant claim 30 is drawn to the implantable biopolymer scaffold of claim 25, wherein the high strength extruded collagen fiber maintains a strength greater than about 60 MPa after implantation into a subject. 
The teachings of Lauritzen et al., Fathima et al., Zheng ‘233, and Shimuzu et al. are discussed above. 
Lauritzen et al., Fathima et al., Zheng ‘233, and Shimuzu et al. do not expressly teach that the high strength extruded collagen fibers maintain a strength greater than about 60 MPa after implantation into a subject. 
Zheng discloses a collagen membrane comprising greater than 80% (w/w) type I collagen fibers or bundles having a knitted structure and a modulus of greater than 300 MPa (Abstract, [0034] – [0035], [0085]-[0087], claims 1 and 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an extruded, multi-filament collagen strand, which includes extruding an intermediate collagen product into a thread, removing the liquid from the collagen thread, cross-linking the collagen thread, compressing the collagen thread, and weaving, knitting or braiding the collagen thread, wherein the cross-linking agent may include dialdehydes such as glutaraldehyde, as 
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would also have had a reasonable expectation of success in preparing the collagen fibers of Lauritzen et al. which have the modulus of greater than 300 MPa, as taught by Zheng since Zheng also discloses advantageous properties of their collagen fibers including “a) pores that interconnect in such a way as to favour tissue integration and vascularisation; b) biodegradability and/or bioresorbability so that normal tissue ultimately replaces the scaffold: c) surface chemistry that promotes cell attachment, proliferation and differentiation; d) strength and flexibility; and e) low antigenicity” ([0005]).
Regarding instant claim 30, the limitation of the high strength extruded collagen fibers maintaining a strength greater than about 60 MPa after implantation into a subject would have been obvious over the ultimate tensile strength of the collagen product scaffold, which ranges from 1.496 MPa to 5.951 MPa, as taught by Lauritzen et al. ([0142] and Table 1), and by the modulus of greater than 300 MPa, as taught by Zheng ([0085]-[0087]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,020,509 (the ‘509 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an implantable biopolymer scaffold for supporting repair of a soft tissue comprising a plurality of high strength extruded collagen fibers; wherein the fibers have sub-fibers; and wherein the sub-fibers are cross-linked with glyoxal, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite an “implantable biopolymer scaffold” whereas claims of the ‘509 Patent recite an “extruded collagen fiber”. However, claims 20 and 29 of the ‘509 Patent recite the implantation of the plurality of fibers into a subject. 
etc. 
Therefore, instant claims are obvious over claims of the ‘509 Patent and they are not patentably distinct over each other.
The instant Application is a divisional of Application No. 16/779,196 (the ‘196 Application - which matured to the ‘509 Patent). The ‘196 Application was restricted on 05/22/20. However, as stated on Page 3 of the Restriction mailed on 05/22/20, “Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.”

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/239,013 (the ‘013 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an implantable biopolymer scaffold for supporting repair of a soft tissue comprising a plurality of high strength extruded collagen fibers; wherein the fibers have sub-fibers; and wherein the sub-fibers are 
The difference is that instant claims recite an “implantable biopolymer scaffold” whereas claim 1 of the ‘013 Application recites a “high strength extruded collagen fiber”. However, claim 11 of the ‘013 Application recites the implantation of the plurality of the high strength extruded collagen fibers in a subject. 
Therefore, instant claims are obvious over claims of the ‘013 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/ARADHANA SASAN/Primary Examiner, Art Unit 1615